                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

TYIESHA GILLARD,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:20-CV-575-D
CHERRY HOSPITAL,                                       )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS
defendant's motion to dismiss [D.E. 13] and DISMISSES plaintiff's complaint WITHOUT
PREJUDICE.


This Judgment Filed and Entered on March 11, 2021, and Copies To:
Tyiesha Gillard                                        (Sent to 410 E. Hinson St. Goldsboro, NC
                                                       27530 via US Mail)
Joseph E. Elder                                        (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
March 11, 2021                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk




            Case 5:20-cv-00575-D Document 19 Filed 03/11/21 Page 1 of 1
